Ridwd M. Mayer"
JobnP.Newtrur'


                                                         August 17,2015




         Bonnie Culp, Esquire
         Shapiro & Ingle
         10130 Perimeter Paik.way, Ste 400
         Charlotte, NC 28216

                  RE:     Regina M Driskill                            Chapter 13 Case#: U-34102

                          Regions Bank DBA Regions Mortgage                      Last4: 5640

         Dear Bonnie:

                 Matthew Graves was hanJling this for your fum prior to your current Motion fur Relief
         A detailed list of docmnentation was sent to him at the time he filed the pxevious Motion for
         Relief txacking the post-petition xcounting made available by Regions to our office and to our
         client in an attempt to tiy and reconcile 1he nmnbers. I have attached to this letter a copy of all
         those documents v,;e previously sent to Mat1hew Graves.
                 Please keep in mind that, at the time he filed the Motion for Reli~ Ms. Driskill has an
         agency that is assisting her in bringing her mortgage cmrent to reinstate the loan. The agency
         wants a clear breakdown of the Mlance due on the account which they can review in order to
         assist her and issue a check. In th::: atrached November 3, 2014 letter, it was our calculation that
         up to and through October2014 diatheran:earnge was$4,679.IO rather than the amount sent by
         Regions of$6,,529.02. We have all the tr11cJ;iog documentation throughout this Chapter 13 case
         to document the changes on the =unt. In particular, 1hexe is an attempt to increase the
         payment in 2013 at a time when Ms. Driskill had insurance. That insurance was provided to
         Regions and to counsel during t!Jis process so that the escrow could be re-run and corrected.
                 I;oryour infonnatioo, the last notice of m~e payment change was :tiled on July 9,
         2013. I have attacbed that as an additional document for your ,efaence.. My client agrees that
         the maintenance payment should be $275.98 but disagrees wiJh the arrearage calcnlation since
         documentation was supplied to tiie bank and they confumed receipt ofpayments in late 2012 and
         early 2013 so that we could recoi,cile fue post-petition accounting.                           -
                 I will be glad to review ms with you in detail but the attached documents clearly set out
         the information that can be used to reanalyze the past due balance.


       Landmarl;: Cen,.rSoulh   Tower, Suite S-570 • llll Northshorc Drive. K.mnille. TN 37919 • 865.SSSSlllp • S655SS.El43f
         Westgate Offia: Compkx • 2600 W. Ar,dre,-, Johnson Hwy. • Morristo..-,,. TN 37Sl4 ,• 865.5885lllp • 865.588»M3f
                  Hmt,ge TJtle Buiidmg • 500 V,rl.Rood     • 5ev;cmlle, TN 37862   • 865.5885U.lp • 865.5S8.Si43f
                        Web.sire:::: WWW-D.l.ayeraru:in~on..com • E-m2il: ridiardmayc:r@mzJcr::aadnewlou..com
Case 3:18-cv-00102-JRG-DCP       Document
                     "Gmilied os<:cmsum,,-              Spcci.alis,s
                                                    37-16
                                             8"mkrupl<y           Filed     T"""""'" ('...,,.;,s;.,,,
                                                                     by"l"h<09/18/19          Page 1 of 2 PageID #: 150
                                 on f.:Orair.uing Lepl EJ.~ andSp,:ri:aliz:a;;.r-,._
RidlardM.Map,r"
John P. Newton•




             As stated, our client is 1-eac!y to bring this current once a.reinstatement figure can be
      detennined which accurately incl;l<les all credits and the current mainteJJance peyment up
      through August, 2015.

                                                       Very truly yours,



                                                      John P. Newton, Jr.

      JPN/mks
      Enc.
      CC:       Cliau(s)




     l.audnrad-. Cent..- Sooth Tower.Suite 5-57!1 • 11 l l Nonl),;hore Drn-e, li:nomlk, TN 37919 • 865588.Sll lp • 865.588.6143{
       Westgate Office Complex • 2600 W. A,.,.l,-cw Johnso11 Hwy. • Monis<own. TI<·37814 • 865 588 5U.lp • S65.588.6143f
                 Herilage T,tle BuildmJ; • 500 Pad: Road • Sevierville. TI0.7862 • 8655$8.5) llp • S655SS.6H3f
                       Wcbsitt: ~~c<WtoD.com • E-mail: ridiardm:iyer@~-~
Case 3:18-cv-00102-JRG-DCP     Document 37-16 Filed 09/18/19 Page 2 of 2 PageID #: 151
                     ~Ccrti6cda""Cor$•1maBaiikmplcyS~byTI-.e:T~Commissimii
                                           ._, ~ !.,z>I £.l=fion ud !ip«i.,l;z,Jion.
